Case 1:19-cv-24233-UU Document 4 Entered on FLSD Docket 10/18/2019 Page 1 of 3



                            U NITED STA TES DISTRIC T C O UR T
                            SOUTHERN DISTRICT OF FLORIDA
                              CASE NO :19-24233-CV-UNGARO

M ERCEDES GUINAND-DAO,

         Plaintiff,
VS.

BAPTIST HEALTH OF SOUTH FLORIDA , lN C.,

             D efendants.



      ORDER SETTING INITIAL PLANNING AND SCHEDULING CONFERENCE


        TH IS CAUSE ishereby setting foran lnitialPlanning and Scheduling Conferencebefore

 the Honorable Ursula U ngaro,atthe United States Courthouse, 400N .M iamiAvenue,12th Floor,

 Courtroom 4,M iami,Florida,on DECEM BER 6, 2019 at11:30 A.M .

        CounselforthePlaintiffts)isinstructed to provide copiesofthisorderto a11counselof
 record and to any unrepresented partiesthathave appeared in thecase. Pursuantto Fed.R .CiV.P.

 26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconfeningtodevelopaproposed
 discovery plan;thereafter, thepartiesareto fileand serve aJointPlanning and SchedulingReport,

 togetherwithaproposedSchedulingOrder, and anattachedservicelistincludingtheparties'nam es,

 phone numbers and facsim ile numbers. The report and proposed order m ust be filed by

 NOVEM BER 22,2019 and m ustrecitethefollowing:

              A plain statementofthenature oftheclaim and any counterclaim s, cross-claim s,or
              third-party claim ,including the am ount of dam ages claim ed and any other relief
              sought.

              A briefsum maly ofthefactswhich are uncontested orwhich can be stipulated to
              withoutdiscovery.
Case 1:19-cv-24233-UU Document 4 Entered on FLSD Docket 10/18/2019 Page 2 of 3



               A briefsumm ary ofthe issuesaspresentlyknown.

        4.     W hetherdiscovery should beconducted in phasesorlim ited to particularissues.

               A detailed scheduleofdiscovery foreachparty.

        6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings, tofileand
               hearm otionsand to com pletediscovery.

              Proposed approxim ate datesforsnalpfe-trialconferencesand trial  .



        8.    Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjul'
                                                                                 yor
              non-jurytrial.
       9.     A listofa11pendingm otions, whethereach motionisdsripe''forreview , thedateeach
              m otionbecameripe,and asumm aryoftheparties'respectivepositionswith respect
              to each ripem otion.

       10.    Anyuniquelegalorfactualaspectsofthecaserequiring specialconsideration bythe
              Court.

              Anypotentialneed forreferencesto aspecialm astcrorm agistrate.

       12.    The statusand likelihood ofsettlem ent.

       13.    Such othermattersasarerequired by LocalRule 16. 1(B)andasmayaidtheCourt
              in setting the case forstatusorpretrialconference and in the fairand expeditious
              adm inistration and disposition ofthisaction.

                                  SER VIC E O F PR O C ESS
       N otw ithstanding the provisions of FederalRule of CivilProcedure 4, the Plaintiff is
ordered to serve and file returns ofservice on allD efendants prom ptly and atleastno later
than 14 dayspriorto thePlanning and Scheduling Conference. In the eventany D efendant
rem ains unserved by that date,Plaintiff m ustinclude in the JointPlanning and Schedulin
Report a detailed explanation sufficientto show good cause for the failure to effectserviceg
lfPlaintifffailsto providea sufficientexplanation,the unserved D efendantw illbe dism issed.
from the action w ithoutfurther notice.

                    ELEC TR O N ICA LLY STO R ED IN FO RM AT IO N
      Ifthepartiesanticipatethatelectronicallystoredinformation(''ESI'')willberelevanttothe
parties'claim s and defenses, they m ust engage in discussions and arrive at a plan which is
                                                                                   ,
proportionalandreasonableinrelationtothenatureandcom plexityofthecase, forthepreservation
identification,andproductionofESI. Theplan shallbeseparatelysubmittedtotheCourtatthetime,


                                             2
Case 1:19-cv-24233-UU Document 4 Entered on FLSD Docket 10/18/2019 Page 3 of 3


offilingtheproposed SchedulingOrderforCourtapproval.
        In fonnulating aplan,thepartiesshallinclude,ifnecessary tothecase,theirstipulation
regarding the specitication ofthe form atsin which documents are to be produced,the m etadata
fields,ifany,thatwillberequested,them ethodsby whichresponsivedocum entswillbeidentified,
theproceduresthey willemploy to protectclaim sofprivilege,and otherrequirem ents,conditions
orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteEsldocum entdiscovery.

       W ith respecttoinitialdisclosuresrequired underFed,R.Civ.P.26(a)(1)-(2),pursuantto
Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
discovery plan.Thepartiesm ustcertify in theJointScheduling Reportthatsuch disclosureshave

beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
appropriateinthecircumstancesoftheactionandtilesanobjectiontothespecificdisclosurets)with
theCourt.Suchobjectionsmustbefilednolaterthanfit-
                                                teen(15)dayspriortothelnitialPlanning
andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
       In the eventthatm otionsarepending before theCourtatthetim eofthe Conference,the

partiesshallbeprepared toargue,atthe Court'sdiscretion,themeritsofsuch m otions.

       ln the event the C ourt issues a Scheduling O rder prior to the lnitialPlanning and

Scheduling C onference based on the inform ation provided by the parties in their Joint

Planningand SchedulingR eport,thecourtw illnotify the partiesw hethertheC onferencew ill

be canceled.
                                           *
       DONEAND ORDERED this / 7                 dayof oer. ,2019atMiami,Florida.

                                          IJR SU I-A UN G A R O
                                          IJN ITED STAT ES D lsrrltlc 'r JC DG E

cc:a1lcounselofrecord
